Citation Nr: 1630659	
Decision Date: 08/02/16    Archive Date: 08/11/16

DOCKET NO.  13-27 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for service-connected tinnitus.

2.  Entitlement to a compensable initial rating for service-connected bilateral hearing loss.

3.  Entitlement to service connection for degenerative disc disease of the lumbar spine, also claimed as a low back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jaime M. Porter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1960 to November 1964, with subsequent service in the Oklahoma Air National Guard.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from May 2012 and March 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran appeared and testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in May 2016.  A copy of the transcript of this hearing has been associated with the claims file.   

Regarding the issue of entitlement to service connection for a low back disability, a Statement of the Case (SOC) was issued on December 5, 2014, and the Veteran's substantive appeal (VA Form 9) was received on December 31, 2015.  As a general rule, a substantive appeal must be filed within 60 days from the date the RO mailed a claimant the SOC or within the remainder of the one-year period from the date of mailing of the rating decision being appealed, whichever period ends later. 38 C.F.R. §§ 20.200, 20.300, 20.302 (2015).  Otherwise, the rating decision becomes final.  See 38 C.F.R. § 20.1103.  However, the filing of a timely substantive appeal is not a jurisdictional bar to the Board's jurisdiction.  Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  Therefore, the Board can implicitly or explicitly waive the issue of timeliness with regard to a substantive appeal.  In this case, the Board identified the issue of entitlement to service connection for a low back disability at the hearing held in May 2016.  Accordingly, VA has impliedly accepted the Veteran's substantive appeal with regard to entitlement to service connection for a low back disability.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  At the Travel Board hearing held in May 2016, prior to the promulgation of a decision regarding entitlement to an initial rating in excess of 10 percent for tinnitus, the Veteran informed the undersigned VLJ that he wished to withdraw his appeal as to this issue.

2.  At the Travel Board hearing held in May 2016, prior to the promulgation of a decision regarding entitlement to a compensable initial rating for bilateral hearing loss, the Veteran informed the undersigned VLJ that he wished to withdraw his appeal as to this issue.

3.  The most probative evidence of record demonstrates that it is at least as likely as not that the Veteran's current degenerative disc disease of the lumbar spine, also claimed as a low back disability, is causally related to his active service.


CONCLUSIONS OF LAW

1.  On the issue of entitlement to an initial rating in excess of 10 percent for tinnitus, the criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  On the issue of entitlement to a compensable initial rating for bilateral hearing loss, the criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

3.  The criteria for service connection for degenerative disc disease of the lumbar spine, also claimed as a low back disability, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the Veteran or by his or her authorized representative.  Id.  In the present case, the Veteran has withdrawn his appeals as to the issues of entitlement to an initial rating in excess of 10 percent for tinnitus and entitlement to a compensable initial rating for bilateral hearing loss.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals as to these issues and they are dismissed.

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In light of the favorable decision herein as to entitlement to service connection for degenerative disc disease of the lumbar spine, the Board finds that any deficiencies in notice or assistance are not prejudicial to the Veteran.


Entitlement to Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by a veteran's active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be a chronic disability resulting from that injury or disease.  Disorders diagnosed after discharge may also be deemed service connected if all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

Establishing service connection on a direct-incurrence basis requires:  (1) competent diagnosis of a current disability; (2) medical, or in certain cases, lay evidence of an in-service incurrence or aggravation of a disease or injury; and (3) competent evidence of a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises and/or statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence as to any issue material to the claim, the Veteran is afforded the benefit of the doubt.  

In this case, the Veteran contends that his low back disability is the result of injury incurred during active duty service in the U. S. Air Force.  The Veteran's service personnel records reflect that he served as a jet aircraft mechanic.  He has stated that his duties in this capacity included lying on his back and using his legs to reset arresting arms on aircraft by resisting against a heavy, spring-loaded deployment mechanism.  According to the Veteran, this task caused "tremendous" strain.  

The Veteran is competent to describe the nature and extent of his duties during service, as well as any injuries suffered.  The Board also finds the Veteran credible in this regard.  Thus, based on the Veteran's testimony and lay statements, the Board finds that the Veteran experienced back and leg strain in the course of performing his duties during active service.  See 38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).
	
VA medical center records reflect that the Veteran was first diagnosed with degenerative changes of the lumbar spine in June 2012.  At his May 2016 VA hearing, the Veteran testified that he did not go to sick call for his back during service, as he "didn't think it hurt that much."  Instead, he just "took a Tylenol or something."  The Veteran also testified to experiencing continuous back pain since service.    

The Veteran was provided a VA examination in December 2015.  The examiner confirmed the Veteran's diagnosis of degenerative disc disease of the lumbar spine, with associated intervertebral disc syndrome.  In addition, the examiner concluded that it is at least as likely as not that the Veteran's current low back disability is directly related to military service.  In reaching this conclusion, the examiner noted that the Veteran does not have a family history of lumbar spine problems and his report of medical examination at enlistment is negative for any back problems.  The examiner also noted that the Veteran's post-service work as an office accountant has a low risk for spinal injury.  On the other hand, the Veteran's military occupation required him to lie on his back and use his legs to push heavy, spring-loaded apparatus up into aircraft, placing enormous strain on his legs and lower back.  According to the examiner, "this activity is of the greatest risk to lumbar spine injury which may not fully manifest until years later."  The examiner's opinion is based on consideration of the Veteran's reported medical history that is consistent with the evidence of record.   In addition, the examiner provided a detailed and reasoned rationale for the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Thus, the Board affords probative value to the VA examiner's positive nexus opinion.   

Based on this record, the Board finds that entitlement to service connection for degenerative disc disease of the lumbar spine is warranted.  The medical evidence of record reflects a current diagnosis of degenerative disc disease of the lumbar spine.  In addition, the Veteran is competent and credible in his reports of experiencing back strain during service and back pain since service.  Finally, a VA examiner has related the Veteran's current back disability with his in-service injury.  Accordingly, the Board concludes that it is at least as likely as not that the Veteran's current degenerative disc disease of the lumbar spine was incurred in active service.  As such, affording the Veteran the benefit of the doubt, service connection is granted.


ORDER

The appeal for entitlement to an initial rating in excess of 10 percent for tinnitus is dismissed.

The appeal for entitlement to a compensable initial rating for bilateral hearing loss is dismissed.

Entitlement to service connection for degenerative disc disease of the lumbar spine is granted.  



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


